Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1,3-7,10-13,16,18,24,28,30,31,34,35,48 and 53  are allowed.
3.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
4.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.         The following is a statement of reasons for allowance: 
Regarding claims 1 , 16 and 24, the prior art of record, specifically CN 102957467 A(see IDS)  discloses a processing method for transmitting signals of multiple antennas ( see [0002]-[0007] The present invention relates fo muiti-antenna signal processing technology, in particular fo a multi-antenna Signal processing method and system in a downlink system. -- - -The above formula shows the W(i) is transformed once every v subscribers  and [0103], FIG. 7 is a schematic diagram of a device structure for processing multi-antenna transmission signals in a
downlink system of the present invention:- - - [0175], see Table 1). A base station circularly uses a set of precodes as a weight value of a transmitting antenna so as to precode data sent to a UE. The precode can be represented by a formula in [0004] of the description, wherein x) represents data, before precoding, of a vth layer on an ith sub-carrier; yP YG) represents the precoded data of a pth antenna on the ith sub-carrier; U represents a discrete Fourier transform matrix with the dimension of uxu; D(i) represents a diagonal matrix with the dimension of uxu, and cyclic delay diversity can be achieved; a kth diagonal element is e Pak by Y; W(i) represents a precoding matrix, and W(i)=C,, k=1, ..., 4, which is a set of precoding matrices that are orthogonal to each other and selected from a codebook with PMI being 12, 13, 14, and 15. The formula indicates that W(i) is transformed by every v sub-carriers. When the transmitting signal is processed, the base station can determine a code word set for cyclic precoding according to the long-term channel information of a downlink channel fed back by the UE; according to a cyclic pre-coding mode and the determined code word set for cyclic pre-coding, transmitting data is precoded.
However, none of the prior arts cited alone or in combination provides the motivation to teach wherein the performing the delay processing of the uplink signal on the multiple antenna ports comprises: 10performing precoding processing of a data stream of the uplink signal by using following formula: 
    PNG
    media_image1.png
    111
    314
    media_image1.png
    Greyscale
 wherein, x ")(i) represents a data symbol with an index i in a data stream with an index u of the uplink signal, v represents a quantity of data 
    PNG
    media_image2.png
    40
    734
    media_image2.png
    Greyscale
precoding matrix with a dimension of P x U that corresponds to x(i); y(p) (i) represents a symbol mapped to an antenna port p and corresponding to x(i), p 20represents an index of the antenna port or he performing the delay processing of the uplink signal on the multiple antenna ports comprises: performing precoding processing of a data stream of the uplink signal by using following formula:  
    PNG
    media_image3.png
    111
    551
    media_image3.png
    Greyscale
 - 98 -wherein, x) (i) represents a data symbol with an index i in a data stream with an index u of the uplink signal; v represents a quantity of data streams; P represents a quantity of antenna ports configured for the terminal that correspond to the uplink 
    PNG
    media_image4.png
    39
    733
    media_image4.png
    Greyscale
 5precoding matrix with a dimension of P x V in a precoding matrix group in a candidate precoding matrix set W"S (i); y(P) (i) represents a symbol mapped to an antenna port p and corresponding to x(i), and p represents an index of the antenna port; the candidate precoding matrix set Wis (i) comprises R precoding matrix groups, 10wherein a q-th precoding matrix W in an r-th precoding matrix group satisfies Ws=D4W ; D"represents a q-th codeword in a first candidate codeword set formed by a square matrix with a dimension of P x P; W. represents a  as recited in claim 1 and similarly as in claim35,48 and 53.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US 20100322349) discloses a method of transmitting data using cyclic delay in a multi-antenna system using a plurality of subcarriers is disclosed.
Lee et al (US 20090279632) discloses A method for achieving transmission diversity in a multiple antenna system is disclosed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        December 4, 2021